PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Labrador Diagnostics LLC
Application No. 15/951,659
Filed: 12 Apr 2018
For: Calibration of Fluidic Devices

:
:
:       SUA SPONTE WITHDRAW OF
:       HOLDING OF ABANDONMENT
:



This decision sua sponte withdraws the holding of abandonment in the above-identified application.

On December 26, 2021, applicant submitted a notice of appeal and a Pre-Appeal Brief Request for Review. On January 25, 2022, the Office mailed a Notice of Panel Decision from Pre-Appeal Brief Review (“panel decision”), indicating that a Pre-Appeal Brief conference was held and that the application remained under appeal because there was at least one actual issue for appeal.  The Panel Decision stated that applicant was required to submit an appeal brief in accordance with 37 CFR 41.37 and that the time period for filing the appeal brief would be reset to be one month from the mail date of the decision, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever was greater. The panel decision further indicated that the time period for filing of the appeal brief was extendable under 37 CFR 1.136 based upon the mail date of the decision or the receipt date of the notice of appeal, as applicable. On July 25, 2022, applicant filed a Request for Continued Examination (RCE), an amendment, and a five-month extension of time for response with a $3,160 extension of time fee. On July 29, 2022, the examiner issued a Notice of Abandonment.

The Office has taken a further review of the record and finds the Notice of Abandonment was mailed in error. Applicant had one month from the mail date of the panel decision on January 25, 2022, or the balance of the two-month period running from the receipt of the notice of appeal on December 26, 2021, whichever was greater, plus extensions of time under 37 CFR 1.136 to submit an appeal brief in accordance with 37 CFR 41.37 (or other appropriate reply such as an RCE in compliance with 37 CFR 1.114). Therefore, applicant had until July 26, 2022, with a five-month extension of time under 37 CFR 1.136(a) to file the appeal brief (or other appropriate reply such as an RCE in compliance with 37 CFR 1.114). Accordingly, applicant timely filed the RCE with a $3,160 fee for a five-month extension of time on July 25, 2022 within the extendable period set in the panel decision.

In view of the foregoing, the Office sua sponte withdraws holding of abandonment.  The application is restored to pending status.
 
The application is being returned to Technology Center Art Unit 1796 for further action on the RCE and submission filed July 25, 2022.

Telephone inquiries regarding this decision may be directed to the undersigned at 571-272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET